DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “an electronic cigarette, including a mouthpiece assembly, an atomizing assembly, and a base assembly, the mouthpiece assembly includes a mouthpiece, a first seal ring adapted to seal the mouthpiece, a cylinder, a protective cover, a pin, and a slide block, the atomizing assembly includes a silicone seal, a silicone ring, a housing, a threaded connection ring, an atomization unit, a sealing element adapted to seal the atomization unit, a second seal ring adapted to seal the sealing element, a glass tube, and a third seal ring adapted to seal the upper part of the glass tube, the base assembly includes a fourth seal ring, a support adapted to support the glass tube, a vapor regulating ring, a base, a fifth seal ring adapted to seal the vapor regulating ring, a sixth seal ring adapted to seal the base, an insulation ring, and a joint” is not taught by Watson or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.